Citation Nr: 0024385	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  94-49 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a compensable disability rating prior to 
September 19, 1997, for service-connected atopic dermatitis.

3.  Entitlement to a rating in excess of 10 percent on and 
after September 19, 1997, for service-connected atopic 
dermatitis.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1965 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1994 and September 1995 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (RO) which granted 
service connection for atopic dermatitis at a noncompensable 
disability rating and which denied service connection for 
bilateral hearing loss, respectively.  During the pendency of 
this appeal the RO increased the disability rating for atopic 
dermatitis to 10 percent, effective September 19, 1997.

The veteran appealed the decisions to the Board which 
remanded the case to the RO in September 1999 for further 
development.  After completion of the requested development 
to the extent possible and continued denial of the veteran's 
claims the RO returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has bilateral hearing loss.

2.  Prior to September 19, 1997, the veteran's service-
connected atopic dermatitis was manifested by symptomatology 
including a half-inch area of mild lichenified skin on the 
chin just below the lower lip and two 1 cm. by 1 cm. papules 
on the left side of the neck, but not by drainage, scales, 
lesions, dehydration, exfoliation or exudation involving an 
exposed surface or extensive area.

3.  On and after September 19, 1997, the veteran's service-
connected atopic dermatitis was mildly symptomatic with 
erthythematous, scaling and itchy skin on the veteran's head, 
face, chest, back, abdomen and extremities, lichenified 
patches on both elbows and knees and bilateral periorbital 
hyperpigmentation, but without exudation, lesions or any 
degree of disfigurement.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).

2.  The initial noncompensable rating assigned for atopic 
dermatitis prior to September 19, 1997 was appropriate and 
criteria for assignment of a compensable rating have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.118, Diagnostic Code 7806 (1999).

3.  The 10 percent rating assigned for atopic dermatitis on 
and after September 19, 1997 is appropriate and criteria for 
assignment of an evaluation in excess of 10 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.118, Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he incurred bilateral hearing loss 
in his service aboard Navy warships during the Vietnam War.  
He also contends that he is entitled to a higher evaluation 
for his service-connected atopic dermatitis because it has 
been and is more disabling than contemplated by the assigned 
ratings.

Service connection claim

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Service connection may also be established 
if a disorder such as a sensorineural hearing loss is 
manifested within one year of the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (1999).

The threshold question for the Board, however, is whether the 
veteran presents a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of evidence of a well-
grounded claim there is no duty to assist the claimant in 
developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to prove service incurrence.  Id.  
The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection 
manifested itself to a compensable degree within the 
prescribed period.  Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran testified at an October 1997 RO hearing that he 
was subjected to noise trauma from repeated firings of his 
ship's heavy guns and from incoming enemy rockets, mortars 
and small arms fire and to loud machinery during the nearly 
two years he was assigned to work in his ship's engine room.  
Service medical records disclose no evidence that the veteran 
sought or received treatment for a hearing disorder in 
service.  The veteran did not undergo audiometric testing 
upon separation from service but the report of his separation 
physical examination discloses 15/15 hearing acuity 
bilaterally and normal clinical evaluations of his ears and 
eardrums.  There is no evidence of an ear disorder or hearing 
loss within a year of the veteran's separation from service, 
although the veteran testified that about two years after 
leaving the Navy his employer suggested that he get his ears 
checked.  The veteran also testified and provided an August 
1995 written statement that he underwent extensive hearing 
tests at the Knoxville, Iowa VAMC.  The claims file includes 
a very large quantity of evidence documenting the veteran's 
VA examination, treatment and hospitalization for disorders 
other than those at issue here.  But an RO search failed to 
disclose documentation confirming hearing tests described by 
the veteran.  Moreover, VA hospital discharge summaries 
listing diagnoses which were current in April 1996 and April 
1997 do not note an ear or hearing disorder, and a December 
1995 VA examination report notes "[n]o abnormal findings of 
the external ear or eardrums.  No gross hearing defect."

Inasmuch as the record is devoid of competent medical 
evidence showing a current hearing disorder, the claim for 
service connection for bilateral hearing loss is implausible 
and the Board must deny it as not well grounded.

Because the veteran has failed to meet the initial burden of 
submitting evidence of a well-grounded claim, there is no VA 
duty to assist him to develop facts pertinent to the claim.  
See Epps, 126 F.3d at 1468.  Similarly, there is no VA duty 
in this case to notify the veteran of additional evidence, 
which might well ground the claim because the Board is 
unaware of the existence of such evidence.  See 38 U.S.C.A. 
§ 5103(a); McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. 
Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of elements 
necessary to well ground his claim, and an explanation as to 
why his current attempt fails.

Rating claim

The Board finds initially that the veteran's claims are well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for a higher rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board also is satisfied that the record 
includes all evidence necessary for the equitable disposition 
of this appeal and that the veteran requires no further 
assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. § 
4.7.  The rating is intended to reflect the extent to which a 
disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, as is the case here, the facts of a 
particular case may require assignment of separate disability 
ratings for separate time periods.  Fenderson v. West, 12 
Vet. App. at 126.

The veteran was service connected for atopic dermatitis by a 
September 1994 rating decision which also assigned a 
noncompensable disability rating by analogy pursuant to DC 
7806, effective February 13, 1970.  In February 1998 the RO 
increased the rating to 10 percent pursuant to the same DC, 
effective September 19, 1997.  Under 38 C.F.R. § 4.118, DC 
7806, pertaining to eczema, evaluation depends upon the 
location and extent of the disease and the repugnance, 
disfigurement or other disabling disease manifestations.  A 
noncompensable rating is warranted for eczema with slight, if 
any, exfoliation, exudation or itching on a nonexposed 
surface or small area.  A 10 percent rating is warranted for 
eczema with exfoliation, exudation or itching if it involves 
an exposed surface or an extensive area.  A 30 percent 
evaluation requires exudation or constant itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation is 
warranted for eczema with ulceration or extensive exfoliation 
or crusting and systemic or nervous manifestations or is 
exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806.

Although the claims file contains a substantial number of 
medical records pertaining to various disorders, the 
veteran's skin disorder is described in relatively few of 
them.  A report of a June 1970 VA examination notes that the 
nature of chronic atopic dermatitis is to present periodic 
exacerbations and remissions, and that the veteran's 
diagnosed chronic atopic dermatitis was in practical 
remission at the time of the examination.  Minimal clinical 
findings included a half-inch area of mild lichenified skin 
on the chin just below the lower lip but no other significant 
skin abnormality.  VA treatment records from July 1994 report 
the veteran's complaint of a pruritic and painful rash with 
draining pustules on the back of his neck and patches of very 
dry skin.  Findings included two 1 cm. by 1 cm. papules 
without drainage or scales on the left side of the veteran's 
neck.  There was no evidence of lesions on the veteran's 
trunk or arms and his skin was well-hydrated and without 
scales.  The record notes an assessment of no evidence of a 
skin disease.  A VA hospital discharge summary and treatment 
records disclose that during hospitalization for an unrelated 
disorder from March to June 1995 the veteran was referred to 
the dermatology clinic following complaints including dry and 
scaly skin on his left leg and a skin lesion.  The summary 
also notes that physical examination was "[e]ssentially 
within normal limits, except for some low back pain" upon 
discharge.  A December 1995 VA examination report noted scars 
on the veteran's chest, chin and right leg, and burn spots on 
his hands but no skin manifestations attributable to atopic 
dermatitis.  Prior to September 1997 there is no medical 
evidence of exfoliation or exudation.

Beginning in September 1997 medical evidence associated with 
the claims file documents additional skin symptomatology.  VA 
treatment records from September 19, 1997 disclose that the 
veteran's dermatitis was manifested by edematous and 
lichenified plaques on both of his eyelids and generalized 
xerosis of the trunk and extremities.  Similar records from 
later that month describe manifestations of the veteran's 
skin disorder as "much improved."  VA treatment records 
from May 1999 disclose that the veteran complained of a 
generalized skin itch.  The veteran reported a current 
dermatitis flare-up at the time of his March 2000 VA 
examination.  He also complained of pruritus, peeling and 
exudation of body fluids such as blood from his ears and 
other areas.  These complaints were similar to those the 
veteran expressed during his October 1997 hearing.  The 
examining physician found mildly symptomatic skin on the 
veteran's head, face, chest, back, abdomen and extremities.  
Overall the skin was erthythematous and scaling with 
lichenified patches on both elbows and knees and bilateral 
periorbital hyperpigmentation but without additional 
significant findings.  The physician diagnosed atopic 
dermatitis of the entire body but mainly on the elbows and 
knees and described the disorder as "mild, and controlled 
but not cured by medication."  The examination report does 
not note manifestations including exudation, lesions or any 
degree of disfigurement.

Review of the evidence discloses that the ratings assigned to 
the veteran's service-connected atopic dermatitis were 
appropriate and that the criteria for higher ratings have not 
been met.  Prior to September 19, 1997, atopic dermatitis was 
manifested by no more than a half-inch area of mild 
lichenified skin on the chin just below the lower lip and two 
1 cm. by 1 cm. papules on the left side of the neck.  There 
is no medical evidence confirming skin drainage, scales, 
lesions, dehydration, exfoliation or exudation involving an 
exposed surface or extensive area.  Therefore, prior to 
September 19, 1997 there is no evidence of a level of 
symptomatology required for a compensable rating under DC 
7806.  Similarly, evidence from and after September 19, 1997 
documents no more than mildly symptomatic atopic dermatitis 
with erthythematous, scaling and itchy skin on the veteran's 
head, face, chest, back, abdomen and extremities, lichenified 
patches on both elbows and knees and bilateral periorbital 
hyperpigmentation.  There is no medical evidence of 
exudation, lesions or any degree of disfigurement.  
Therefore, on and after September 19, 1997 there is no 
evidence of a level of symptomatology required for a rating 
in excess of 10 percent under DC 7806.  No other DCs are 
appropriate for rating the veteran's atopic dermatitis.  The 
Board finds that the symptomatology, as described above, is 
contemplated by the disability ratings assigned by the RO.  
Beyond the veteran's own statements, there is no competent 
medical evidence supporting higher ratings during the 
identified time periods for his atopic dermatitis.  However, 
because at all times relevant to this appeal the appellant 
has been a lay person with no medical training or expertise, 
his statements alone cannot constitute competent evidence of 
the current symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for higher ratings for the veteran's service-connected skin 
disorder.  As the Board has determined that the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

In reaching its decision the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or his representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the disability to be so exceptional or unusual, with 
marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria, 
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for bilateral hearing loss is denied.

A compensable rating for atopic dermatitis prior to September 
19, 1997 is denied.

A rating in excess of 10 percent for atopic dermatitis on and 
after September 19, 1997 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

